Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   June 28, 2016

The Court of Appeals hereby passes the following order:

A16E0033. DAVID LEE COBBLE v. THE STATE.

      David Lee Cobble has filed a motion under Court of Appeals Rule 40 (b)
asking this court to order that the trial court expedite the transmission of the record
in this appeal challenging his conviction on a misdemeanor offense. He argues that,
without such expedition, his appeal will become moot because he will have
completed his one-year sentence. But “[i]t has long been our precedent that we have
jurisdiction to decide challenges to convictions brought by defendants who have
completed their sentences, so that they may seek to redress legal grievances flowing
from allegedly void convictions and thereby hope to escape lifelong adverse collateral
consequences.” Jayko v. State, 335 Ga. App. 684, 685 (782 SE2d 788) (2016)
(citations and punctuation omitted). Accordingly, it is not necessary for us to exercise
our inherent power to issue an order under Rule 40 (b) to preserve our jurisdiction or
prevent the contested issue from becoming moot. We hereby DENY Cobble’s motion.

                                        Court of Appeals of the State of Georgia
                                                                             06/28/2016
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.